Citation Nr: 0738621	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-03 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 31, 1994, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).

In July 2005, the veteran appeared before a Decision Review 
Officer at the RO for an informal hearing.  A transcript of 
this hearing is of record.

This matter was before the Board in December 2006, and was 
then remanded for a Board hearing.

In March 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned.  The veteran's 
testimony on that occasion has been transcribed and 
associated with his claims file.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
the PTSD was received by VA on March 31, 1994; no prior 
statement or document exists that can be viewed as a formal 
or informal claim.


CONCLUSION OF LAW

There is no legal basis for an effective date prior to March 
31, 1994 for the grant of service connection for PTSD.  38 
U.S.C.A. § 5110(a) (2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The veteran argues that he is entitled to an effective date 
earlier than March 31, 1994, for the assignment of a 100 
percent rating for PTSD.  March 31, 1994 was the date of the 
award of service connection for the veteran's PTSD.  It was 
also the date of receipt of the veteran's claim for service 
connection.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original or reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

The Board finds that an effective date earlier than March 31, 
1994, for the grant of service connection for PTSD is legally 
precluded.  The veteran filed a claim for service connection 
that was received by VA on March 31, 1994.  The record 
contains no documents, dated or received prior to March 31, 
1994, that may be considered a claim (formal or informal) to 
VA for service connection for PTSD or for any mental 
disorder.  Thus, there is no legal basis to support the 
veteran's claim for an earlier effective date for the award 
of service connection than March 31, 1994.

The Board acknowledges the veteran's arguments at his March 
2007 Board hearing.  The veteran asserted that when he filed 
a July 1982 claim for service-connected compensation for back 
and leg pain, the RO added the condition of chest pains to 
the veteran's claim form without the veteran's consent, based 
on the fact that there was evidence in the record of in-
service chest pains.  The veteran furthermore argued that the 
RO should have added a claim for compensation for stress or a 
mental disorder to the 1982 claim form, even though the 
veteran did not affirmatively assert any such condition at 
the time that he filed his claim.  The Board has reviewed the 
records from this period.  While the veteran had a 
psychiatric consultation (which resulted in no diagnosis) in 
1981 and a 1982 mental status evaluation culminating with the 
impression "passive aggressive personality", the Board sees 
no reason why this would place a burden on VA to initiate a 
claim for service connection for PTSD.  

The bottom line is that the veteran did not file his claim 
for service connection for PTSD until 1994.  Pursuant to 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the earliest effective 
date is either date entitlement arose or date of claim, 
whichever is later.  Even if entitlement to service 
connection arose many years earlier than March 31, 1994, as 
the veteran asserts it did, the date of receipt of claim 
remains March 31, 1994.  The Board thus finds that the RO has 
granted the earliest effective date possible for the grant of 
service connection for PTSD.  An effective date earlier than 
March 31, 1994 cannot be granted, as there is no basis to 
assign an earlier effective date for the award.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than March 31, 1994, 
for the assignment of a 100 percent rating for PTSD is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


